SUMMERS, J.,
is of the additional opinion that there is no irreparable injury warranting the prayer for restraint of the prosecution. West v. Town of Winnsboro, 252 La. 605, 211 So.2d 665 (1967). The trial judge found the movie to be obscene. His judgment should not be stayed unless we review the evidence on which his determination was based. No irreparable injury will result in the meantime.
The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Honorable James E. Clark, Judge of the First Judicial District Court for the Parish of Caddo, to transmit to the Supreme Court of Louisiana, on or before the 26th day of October, 1973, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent through counsel shall show cause, in this court, on the 26th day of October, 1973, at 10 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.
It is further ordered that, in the meantime and until the further orders of this court all proceedings against the relator in said First Judicial District Court shall be stayed and suspended.
SANDERS, C. J., and SUMMERS and MARCUS, JJ., dissent from the granting of this writ. An appeal in this case lies to the Court of Appeal. See Art. 3612, Louisiana Code of Civil Procedure. I do not believe that orderly appellate procedures should be circumvented.
SUMMERS, J., is of the additional opinion that there is no irreparable injury warranting the prayer for restraint of the prosecution. West v. Town of Winnsboro, 252 La. 605, 211 So.2d 665 (1967). The trial judge found the movie to be obscene. His judgment should not be stayed unless we review the evidence on which his determination was based. No irreparable injury will result in the meantime.